FILED
                                                                            JUN 08 2011
                            NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



STEVEN ERIC WALKER,                              No. 10-15163

               Petitioner - Appellant,           D.C. No. 06-cv-02062-ATG

  v.
                                                 MEMORANDUM *
D. K. SISTO, Warden; ATTORNEY
GENERAL OF THE STATE OF
CALIFORNIA,

               Respondents - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Alfred T. Goodwin, Circuit Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Steven Eric Walker appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

      Walker contends that the Board’s 2004 and 2005 decisions to deny him

parole were not supported by “some evidence” and therefore violated his due

process rights. The only federal right at issue in the parole context is procedural,

and the only proper inquiry is what process the inmate received, not whether the

state court decided the case correctly. See Swarthout v. Cooke, 131 S. Ct. 859, 863

(2011) (per curiam). Because Walker raises no procedural challenges, we affirm.

      Walker’s request for additional briefing is denied.

      AFFIRMED.




                                           2                                    10-15163